Title: From John Adams to Thomas Hertell, 18 November 1819
From: Adams, John
To: Hertell, Thomas



Dear Sir
Montezillo November 18th 1819

I pray you to accept of my best thanks for your kind letter of November 11th—And for a most precious present—your Expose of the Causes of Intemperate drinking, and the means by which it may be obviated, is one of the best Pamphlets I ever read, with a knowledge of the World, an accuracy of observation, and a sagacity in Estimating Men, and things.—You have developed the causes of National Intemperance in a more Masterly Manner than I have ever seen before—The Work must make a deep impression on every rational creature who reads it—You have shone that high and low, rich and poor, are in general involved in one common System of Vice, and folly—The poisonous plant has shot down so many in such strong roots into a deep and rank soil, that it is obviously impossible to eradicate it suddenly—the process must be gradual—and it appears to me, as I think at appears to you—That manners, and not laws, Fashions, and not force, must produce the desired reformation—if the wise could be brought to Unite in setting the example, I flatter myself they would be followed—and I know of nothing that has yet appeared so well calculated to convince them of the necessity of such a Union as your Pamphlet.—
I am Sir your greatly obliged and / most obedient Servant
John Adams